UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-32455 Far East Energy Corporation (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0459590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 363 N. Sam Houston Parkway East, Suite 380, Houston, Texas 77060 (Address of principal executive offices)(Zip Code) 832-598-0470 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer¨ Smallerreporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox Number of shares outstanding ofthe issuer's common stock as of August 5, 2011. UTitle of each classU UNumber of sharesU Common Stock, par value $0.001 per share FAR EAST ENERGY CORPORATION (A Development Stage Company) TABLE OF CONTENTS PART I. FINANCIAL INFORMATION UPage No.U ITEM 1. Financial Statements (Unaudited) Consolidated Balance Sheets – June 30, 2011 and December 31, 2010 3 Consolidated Statements of Operations – Three Months Ended June 30, 2011 and 2010, Six Months ended June 30, 2011 and 2010, and February 4, 2000 (Inception) through June 30, 2011 4 Consolidated Statements of Stockholders' Equity – Six Months Ended June 30, 2011 and 2010, and February 4, 2000 (Inception) through June 30, 2011 5 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2011 and 2010, and February 4, 2000 (Inception) through June 30, 2011 6 Notes to Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 37 ITEM 4. Controls and Procedures 37 PART II. OTHER INFORMATION ITEM 1A. Risk Factors 38 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 5 Other Information 42 ITEM 6. Exhibits 42 SIGNATURES 43 EXHIBIT INDEX 44 2 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FAR EAST ENERGY CORPORATION (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (In Thousands, Except Share Data) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable 25 Inventory Prepaid expenses Deposits Total current assets Unevaluated oil and gas properties Other fixed assets, net Total property and equipment Deferred financing costs - 31 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Exchangeable note payable Total current liabilities Asset retirement and environmental obligations Commitments and contingencies (Note 7) Stockholders' equity: Preferred stock, $0.001 par value, 500,000,000 shares authorized, none outstanding - - Common stock, $0.001 par value, 500,000,000 shares authorized, 342,209,884 and 291,202,928 issued and outstanding at June 30, 2011 and December 31, 2010 respectively Additional paid-in capital Unearned compensation ) ) Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See the accompanying notes to consolidated financial statements. 3 Table of Contents FAR EAST ENERGY CORPORATION (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, Except Per Share Data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, February 4, 2000 (Inception) through June 30, 2011 Operating revenues: Sales of gas $ $
